Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Joshua Lee Carr, Appellant                             Appeal from the 102nd District Court of Red
                                                        River County, Texas (Tr. Ct. No. CR02446).
 No. 06-16-00113-CR          v.                         Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the judgment to reflect $150.76 as the amount of
restitution. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Joshua Lee Carr, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED OCTOBER 27, 2016
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk